UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6887


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RICARDO CERVANTES-SANCHEZ, a/k/a Rica, a/k/a Barbie, a/k/a Adrian
Acosta,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville.   Kenneth D. Bell, District Judge.             (5:18-cr-00048-KDB-DSC-5;
5:20-cv-00044-KDB)


Submitted: February 1, 2021                                  Decided: February 25, 2021


Before NIEMEYER, THACKER, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricardo Cervantes-Sanchez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricardo Cervantes-Sanchez seeks to appeal the district court’s order denying relief

on his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists would find that the

district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Cervantes-Sanchez

has not made the requisite showing. Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                             2